Citation Nr: 0508951	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  94-21 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic skin disorder, to include as due exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.  His military records show that he served in the 
Republic of Vietnam as an infantryman in the United States 
Army.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  In an unappealed rating decision dated in January 1991, 
entitlement to service connection for a chronic skin 
disorder.  

2.  The additional evidence submitted to reopen the claim, 
when considered alone or together with all of the evidence, 
both old and new, is so significant that it must be 
considered in order to fairly decide the merits of this 
previously denied claim.

3.  The veteran's skin disorder is not related to military 
service, or to any incident therein, to include as due to 
exposure to Agent Orange.
 

CONCLUSIONS OF LAW

1.  New and material evidence has been received regarding the 
previously denied claim of service connection for a chronic 
skin disorder; the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  A skin disorder was not incurred in or aggravated by 
active military service, nor may it presumed to have been so 
incurred.  38 U.S.C.A. § 1110, 1116, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (West 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  
However, with respect to the veteran's application to reopen 
his previously denied claim for service connection for a 
chronic skin disorder, the VCAA explicitly provides that, 
"[n]othing in [38 U.S.C.A. § 5103A] shall be construed to 
require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. 
§ 5103A(f).  As the appellant has not identified any records 
that are not already in the claims file that pertain to this 
issue, the Board finds that there is no additional duty to 
assist prior to the appellant's submission of new and 
material evidence.

The veteran's military records show that he served in the 
Republic of Vietnam as an infantryman in the United States 
Army from October 1968 to December 1968.  His records 
indicate that he was allowed to return stateside early due to 
hardship because of a family emergency.  He remained in 
active duty until his honorable discharge in April 1969.  His 
service medical records show normal findings with regard to 
his skin throughout his entire period of active duty.  The 
report of his service separation examination conducted in 
February 1969 shows normal skin.

The veteran filed his original claim of entitlement to 
service connection for a chronic skin disorder, on both a 
direct basis and as the result of exposure to chemical 
herbicides, in January 1989.  The RO reviewed his service 
medical records and denied the claim in a January 1991 
decision.  The veteran was notified of the denial and his 
appellate rights in correspondence dated in January 1991.  
The claims folder shows that he did not file a timely appeal 
of this denial and it became final.

Pertinent evidence received since the prior final denial in 
January 1991 of service connection for a skin disorder 
includes private medical records dated from 1980 through 
1985, which show that the veteran was treated for skin rashes 
primarily on his hands and feet.  According to a December 
1980 treatment note, the veteran reported that he experienced 
his skin rash since military service.

The transcript of a July 1994 RO hearing shows that the 
veteran testified that he did not have any manifestations of 
a skin disorder during active duty and that he first observed 
his skin rash symptoms on his right hand and feet within the 
first month of his discharge from military service.  He 
stated that the symptoms he experienced at that time were the 
same symptoms experienced at the present.  He reiterated this 
factual assertion at a February 2004 hearing before the 
Board.

In June 1996, the veteran was seen for a VA examination.  He 
reported a history of service in Vietnam, and the subsequent 
development of dry, cracking, and bleeding skin.  Physical 
examination resulted in a diagnosis of a fungal infection of 
the hands and toenails.

According to an August 1996 VA examination report, the 
veteran was observed to have a fungal rash on both hands and 
the right foot with involvement of the toenails on both big 
toes.  The examiner opined that the rash did not look like 
chloracne and that the rash was unrelated to any exposure to 
dioxin (the active ingredient in chemical herbicides used in 
Vietnam during the war).

A private medical note dated in March 1996 shows that the 
veteran was treated for a persistent skin rash of his hands 
and feet that he reported having since military service after 
leaving Vietnam.

Medical records from a private dermatologist, dated from 
March 1996 to July 1997, indicate that the veteran received 
treatment for a skin disorder manifested by dry, scaly skin, 
primarily affecting his hands and feet.

According to a December 1997 VA examination report, the 
examining physician diagnosed dermatophytosis (fungus).  In 
his commentary, the physician opined that if the disorder 
started within three months of the veteran's leaving Vietnam, 
it was "more likely than not that the [dermatophytosis] is 
Vietnam-related."  On the other hand, however, the physician 
added, if the condition started more than three months after 
leaving Vietnam, it would be "less likely than not" related 
to his service.  The physician added that there was no 
objective evidence of when the condition started.

The veteran submitted a lay witness statement from Mr. T.P., 
dated in February 2004.  According to Mr. T.P.'s statement, 
he knew the veteran personally since prior to his entry into 
service and was not aware of him having any skin problems 
before active duty.  Mr. T.P. reported that since the 
veteran's return from Vietnam he developed a persistent skin 
problem on his hands and feet that was manifested by severe 
dryness.  

As a general rule, a previously denied claim can be reopened 
only if new and material evidence has been submitted since 
the last final disallowance of the claim on any basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  The Board must address the issue of whether new 
and material evidence has been submitted because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. § 
3.156(a).  Under that regulation, effective for claims such 
as the current one on appeal which was filed prior to August 
29, 2001, new and material evidence is defined as follows:

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001).

The evidence of record has been reviewed in conjunction with 
the version of 38 C.F.R. § 3.156(a) as it existed prior to 
August 29, 2001, and a finding is made that new and material 
evidence has been received since the January 1991 RO decision 
which is sufficient to reopen the claim of service connection 
for a skin disorder.

Service Connection

As noted above, in November 2000, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

With respect to VA's duty to notify, the RO sent the veteran 
a letter in July 2004, in which the appellant was notified of 
the types of evidence he needed to submit, and the 
development the VA would undertake.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was told what 
information and evidence was needed to substantiate a claim 
for service connection.  The letter specifically informed the 
veteran was needed from him and what VA would obtain on his 
behalf.  The veteran was informed that he was responsible for 
providing sufficient information to VA so records could be 
requested.  There is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claim.  The appellant has also been 
notified of the applicable laws and regulations pertinent to 
his service connection claim.  Moreover, the appellant has 
been afforded the opportunity to present evidence and 
argument in support of the claim.  Id.  Thus, VA's duty to 
notify has been fulfilled.   

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the veteran was provided VA examinations, that included 
opinions as to the etiology of the veteran's skin disorder, 
based on the evidence of record.  There is no outstanding 
evidence to be obtained, either by VA or the veteran.  
Consequently, given the standard of the new regulation, the 
VA did not have a duty to assist that was unmet.  The Board 
also finds, in light of the above, that the facts relevant to 
this appeal have been fully developed and there is no further 
action to be undertaken to comply with the provisions of the 
regulations implementing the VCAA.  Therefore, the veteran 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Service connection may be established for disability 
resulting from personal injury experienced or disease 
contracted in line of duty, or for aggravation of a 
pre-existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  

In addition, for purposes of establishing service connection 
for a disability or death resulting from exposure to a 
herbicide agent, including a presumption of service 
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that he was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the specific diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a) (2004) are met even though there is no record of 
such disease during service.  The specific diseases are 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2004).  
Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 10 
percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii).

In the present case, the findings of the August 1996 VA 
examination have definitively demonstrated that the veteran's 
chronic skin disorder is the result of a fungal condition.  
His fungal skin rash is not listed among the diseases that 
are presumptively related by regulation to exposure to 
chemical herbicides in Vietnam.  38 C.F.R. §§ 3.307, 3.309.  
Furthermore, the examiner who conducted the August 1996 
evaluation determined that the veteran's fungal skin rash is 
unrelated to dioxin exposure.  Therefore, service connection 
cannot be conceded on the basis of exposure to chemical 
herbicides. 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98- 542, 
§ 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The United States Court of Appeals for Veterans 
Claims has specifically held that the provisions of Combee 
are applicable in cases involving Agent Orange exposure.  See 
McCartt v. West, 12 Vet. App. 164, 167 (1999).

The VA physician who diagnosed dermaphytosis in December 
1997, opined that if the veteran's dermaphytosis actually 
started within three months of the veteran leaving Vietnam, 
it would be "more likely than not" that it was related to 
service in Vietnam.  Conversely, the examiner opined that if 
the dermaphytosis started more than three months after the 
veteran leaving Vietnam, it would be "less likely than not" 
related to his service.  

The veteran consistently reported to his treating physicians 
and testified at personal hearings during this appeal that 
symptoms of his skin condition did not become manifest until 
one month after service discharge.  The United States Court 
of Appeals for Veterans Claims held that a veteran and/or 
other lay witnesses are competent to describe the observable 
symptoms of a claimed disability and the continuity of such 
symptomatology since service, as these lay assertions of 
symptomatology address a determinative issue which is not 
specifically medical in nature.  Falzone v. Brown, 8 Vet. 
App. 398 (1995).  The veteran served in the Republic of 
Vietnam from October 1968 to December 1968, and was discharge 
from military service in April 1969.  According to the 
evidence of record, symptoms of a skin disorder first became 
manifest in May 1969.  The opinion of the VA physician found 
that if the skin disorder first became manifest subsequent to 
three months after the veteran's period of service in 
Vietnam, the skin disorder was "less likely than not" 
related to his military service.  Accordingly, service 
connection for a skin disorder is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a chronic skin disorder, to include as 
due to Agent Orange exposure, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


